                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                              NO. 5:19-CR-00423-1FL



UNITED STATES OF AMERICA               )
                                       )
             v.                        )       ORDER
                                       )
EBENEZER YEBOAH ASANE                  )



      Upon motion of the United States of America, for good cause shown, and for

the reasons stated in the motion, it is hereby ORDERED that D.E. 106 be sealed by

the Clerk from this date until further order by this Court.


                      31st day of _____________
            This the ______         January     2020.


                                      ________________________________
                                      LOUISE W. FLANAGAN
                                      United States District Judge
